DETAILED ACTION
1.	Notice of Pre-AIA  or AIA  Status:  The present application is being examined under the pre-AIA  first to invent provisions.

2.	Claims 1-10 and 21-30 are presented for allowance. 

3.	Claims 11-20 have been canceled, and claims 1-10, 21 and 27 have been amended.

4.	This allowance of application 13/562711 is in response to RCE filed on June 7, 2021 and in response to Applicant’s claim amendments and remarks filed on May 11, 2021.  

Claim Interpretation
5.	Claim 1 recites “enterprise email distribution lists hosted on an email server”.  Instant specification [30] states “comprises at least one email server” and “members of email distribution lists hosted by email server,” [0031] states “a company served by email server,” and [53] states "users of an email system hosted on email server."  

Since the instant specification does not define/explain "email server” and/or “server” as related to an “email distribution list,” a brief search revealed Kavacheri, Hamlin, Larramo, and WhatIs.



Hamlin (US 20020184323) [0005] states “Email servers comprise one Simple Message Transfer Protocol (hereinafter ‘SMTP) server,” [0006] states “SMTP server,” [0013] states “one of the biggest disadvantages of traditional prior art Email servers is that their functionality is fixed.  Users cannot easily add or modify features or develop their own custom Email servers utilizing existing application servers utilizing existing application servers or server side scripting/programming languages," and [0014] states “another disadvantage in existing prior art Email servers is that there is little choice in defining an e-mail storage method.  E-mail needs to be electronically stored on the Email server until the recipient actually retrieves the e-mail via their client computers.”  



According to WhatIs, “mail server” is defined as “a mail server (also known as a mail transfer agent or MTA, a mail transport agent, a mail router or an Internet mailer) is an application that receives incoming e-mail for local users (people within the same domain) and remote senders and forwards outgoing e-mail for delivery.  A computer dedicated to running such applications is also called a mail server" and “the mail server works in conjunction with other programs to make up what is sometimes referred to as a messaging system.  A messaging system includes all the applications necessary to keep e-mail moving as it should.”  



Reason for Allowance

6.	Claims 1 and 21 of the present invention are directed towards monitoring and collecting continuously updated information regarding access to Enterprise Email Distribution Lists (EEDLs) hosted on an Enterprise Email Server (EES) by members of the EEDLs (EEDL access comprises at least email correspondence of a 1st member of the EEDL with at least a 2nd member of the EEDL).  A Particular Member (PM) of an EEDL(s) is ascertained as not corresponded with any other member of the EEDL(s) via email for a pre-determined period of time.  Response to the ascertaining, membership to the EEDL(s) is controlled by automatically revoking membership of the PM to the EEDL(s) by modifying the EEDL(s).  The modifying of the EEDL(s) comprising removing the PM from the EEDL.  Independent claims 1 and 21 each identify the uniquely distinct combination of features:
monitoring and collecting continuously updated information regarding access to enterprise email distribution lists hosted on an enterprise email server by members of said enterprise email distribution lists
said access to an enterprise email distribution list comprising at least email correspondence of a first member of said enterprise email distribution list with at least a second member of said enterprise email distribution list
ascertaining that a particular member of at least one of said enterprise email distribution lists has not corresponded with any other member of said at least one of said enterprise email distribution lists via email for a predetermined period of time
responsive to said ascertaining, controlling membership to said at least one of said email distribution lists by automatically revoking membership of said particular member to said at least one of said enterprise email distribution lists by modifying said at least one of said enterprise email distribution lists
said modifying said at least one of said enterprise email distribution lists comprising removing said particular member from said enterprise email distribution list
(specification [0017] [0033] [0036] [0039] [0042] [0045]) alternatively, the system of server 100 may automatically revoke John’s membership to the legal distribution list.

7.	Claims 7 and 27 of the present invention are directed towards monitoring and collecting continuously updated information regarding access to Enterprise Email Distribution Lists (EEDLs) hosted on an email server by users of an Email System (ES) hosted on said email server.  The access to the EEDL comprising at least email correspondence of a user of the ES with at least one member of the EEDL.  A Particular User (PS) of the ES is ascertained as having regularly corresponded with at least one other member of an EEDL(s) via email during a predetermined period of time.  Responsive to the ascertaining, membership to 
monitoring and collecting continuously updated information regarding access to enterprise email distribution lists hosted on an email server by users of an email system hosted on said email server
said access to an enterprise email distribution list comprising at least email correspondence of a user of said email system with at least one member of said enterprise email distribution list
ascertaining that a particular user of said email system has regularly corresponded with at least one other member of at least one of said enterprise email distribution lists via email during a predetermined period of time
responsive to said ascertaining, controlling membership to said at least one of said enterprise email distribution lists by automatically granting membership to said particular user to said at least one of said enterprise email distribution lists by modifying said at least one of said enterprise email distribution lists
said modifying said at least one of said enterprise email distribution lists comprising adding said particular user to said enterprise email distribution list
(specification [0052]) automatically granting membership to the particular user to the email distribution list
(specification [0056] [0059] [0062] [0067] [0070]) alternatively, the system of server 300 may automatically grant John membership to the finance distribution list.

8.	Regarding allowed claims 1, 7, 21 and 27 presented above, the following is an examiner’s statement of reasons for allowance.  The following are the closest prior art:

Horvitz et al. (US 7644144) Fig 2, col 2 lines 43-53, col 3 lines 38-49, col 16-25, col 8 lines 19-30, col 10 lines 11-15, col 13 lines 23-34, col 16 lines 11-14, col 17 lines 65-67, col 18 lines 39-49, and col 32 lines 62-66 broadly teach “monitoring and collecting,” and “revoking” limitations.

Marcjan et al. (US 8234374) Fig 2, Fig 9, col 2 lines 21-33, and col 5 lines 25-63 teach “ascertaining”, and “granting” limitations.

Ahmed et al. (US 6704772) Fig 4, col 3 lines 17-40, col 8 lines 1-20 and 51-62, and col 9 lines 30-46 teach “revoking” and “granting” limitations.

Ostertag et al. (US Pub 20050015362) [0006] [0008] [0013] [0014] [0015] [0023] [0026] [0044] [0045] [0053] [0054] [0071] [0073] [0078] teach “monitoring and collecting”, “ascertaining” limitations.



Larramo, “What is a Mail Server and How Does it Work?”, 2017.

Rose, “A Practice of Revoking Posting Rights to IETF Mailing Lists”, RFE 3583, 2004.

According to Merriam-Webster, “membership” is defined as “the state of belonging to or being a part of a group or an organization:  the state of being a member” and “the state or status of being a member.”

According to Merriam-Webster, “revoke” is defined as “to officially cancel the power or effect of (something, such as a law, license, agreement, etc.):  to make (something) not valid.”

According to Wikipedia, “a distribution list is a feature of email client program that allows a user to maintain a list of email addresses and send messages to all of them at once.”  “Sending mail using a distribution list differs from an electronic mailing list or the email option found in the Internet forum as it is usually for one-way traffic and not for coordinating a discussion.  A distribution list is an email equivalent of a postal mailing list.”



According to Webopedia, “email server” is “often referred to as simply ‘mail server,’ an e-mail server is a computer within your network that works as your virtual post office.  A mail server usually consists of a storage area where where e-mail is stored for local users, a set of user definable rules which determine how the mail server should react to the destination of a specific message, a database of user accounts that the mail server recognizes and will deal with locally, and communications modules which are the components that actually handle the transfer of messages to and from other mail servers and email clients.”

According to Rouse, “a mail server (also known as a mail transfer agent or MTA, a mail transport agent, a mail router, or an Internet mailer) is an application that receives incoming e-mail from local users (people within the same domain) and remote senders and forwards outgoing e-mail for delivery.  A computer dedicated to running such applications is also called a mail server.” 

9.	In summary, nowhere do the prior art disclose the unique combination of steps/elements listed above.  The unique combination of steps/elements listed bold above) provide explanation/clarification to some critical features (e.g., revoking, removing, granting, adding).  Specification support regarding the alternative of automatically revoke/grant membership overcomes the 35 USC 101 rejection (2019 PEG type).  The prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	August 13, 2021